DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 and 04/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 are rejected under 35 U.S.C. 102 as being anticipated by Honkura (U.S. Publication 20070084070) herein Honkura070.
Regarding claim 1, Honkura070 discloses a vehicle magnetic field detector (see fig. 1(11) see [0045] a magnetic compass 1 according to an embodiment of the present invention is mounted to a vehicle 6 and used to measure the azimuth of travel of the vehicle 6) for detecting magnetic field emission from an on-vehicle component (see [0056] the three-axis magnetic sensor 11 is formed using magneto-impedance sensor elements 5, [0058] Each magneto-impedance sensor element 5 performs magnetic sensing utilizing the so-called MI (Magneto-impedance) phenomenon whereby as the current supplied to the magnetic sensitive element 51 changes, an induced voltage corresponding to the magnitude of the magnetic field acting on the element is generated in the detection coil 52), the vehicle magnetic field detector comprising a plurality of magnetic sensors configured to detect magnetic fields of different directions (see fig. 8 (5)), each of the plurality of magnetic sensors comprising: 
a magnetic impedance element (see fig. 8 (5) [0058] Each magneto-impedance sensor element 5 performs magnetic sensing) having an impedance that varies in accordance with an ambient magnetic field (see [0058] Each magneto-impedance sensor element 5 performs magnetic sensing utilizing the so-called MI (Magneto-impedance) phenomenon whereby as the current supplied to the magnetic sensitive element 51 changes, an induced voltage corresponding to the magnitude of the magnetic field acting on the element is generated in the detection coil 52,.., The above-mentioned MI phenomenon refers to a phenomenon whereby changes occur in the internal magnetization, impedance, and the like of the magnetic sensitive element 51 at this time); and 
an output circuit (see fig. 1 via (12, 13) to (171 and 14-172)) configured to output a magnetic field detection value that varies in accordance with the impedance of the magnetic impedance element (see [0058] Each magneto-impedance sensor element 5 performs magnetic sensing utilizing the so-called MI (Magneto-impedance) phenomenon whereby as the current supplied to the magnetic sensitive element 51 changes, an induced voltage corresponding to the magnitude of the magnetic field acting on the element is generated in the detection coil 52,.., The above-mentioned MI phenomenon refers to a phenomenon whereby changes occur in the internal magnetization, impedance, and the like of the magnetic sensitive element 51 at this time, see fig. 1 detection results from 12 to 171 and 13 to 172).

    PNG
    media_image1.png
    641
    737
    media_image1.png
    Greyscale

Regarding claim 4, Honkura070 further discloses wherein the plurality of magnetic sensors comprise three magnetic sensors, and wherein the three magnetic sensors are configured to detect magnetic field components in three orthogonal axis directions (see fig. 8 (5) [0056] the three-axis magnetic sensor 11 is formed using magneto-impedance sensor elements 5. That is, as shown in FIG. 8, three magneto-impedance sensor elements 5 are disposed on a substrate 111 such that their respective magnetic sensitive directions become the directions of three mutually orthogonal axes, thereby forming the three-axis magnetic sensor 11).

    PNG
    media_image2.png
    454
    565
    media_image2.png
    Greyscale

Regarding claim 5, Honkura070 further discloses a scanning device (see fig. 1 (11, 12, 14, 16)) configured to scan a vicinity of the on-vehicle component using the vehicle magnetic field detector; and a computer configured to determine a magnetic field emission intensity based on a plurality of magnetic field detection values obtained from the plurality of magnetic sensors for each of positions in the vicinity of the on-vehicle component at which the plurality of magnetic sensors detect magnetic fields (see [0059] the intensity of the magnetic field is detected by measuring the induced voltage that is generated between an electrode 521 and an electrode 522 at the ends of the detection coil 52 upon supplying a pulse-like current (pulsed current) to the magnetic sensitive element 51. This magnetism detecting method involves measuring the induced voltage generated in the detection coil 52 during the fall of the pulsed current supplied to the magnetic sensitive element 51).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Honkura (U.S. Publication 20070084070) herein Honkura070 in view of Honkura (U.S. Publication 20050242805) herein Honkura805.
Honkura070 teach the instant invention above except;
Regarding claim 2, Honkura070 does not explicitly teach an oscillator configured to supply a common drive signal to the magnetic impedance element of each of the plurality of magnetic sensors.
However Honkura805 in a relevant art of Three-dimensional Magnetic Direction Sensor, And Magneto-impedance Sensor Element teaches an oscillator configured to supply a common drive signal to the magnetic impedance element of each of the plurality of magnetic sensors (see fig. 3 (6) [0146] the signal generator 6 provide a common input to each sensors 101-103).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Honkura805 in Honkura070   to gain the advantage of an efficient supply system yielding excellent production efficiency, high accuracy, and good quality [Honkura805 [0104]].          
                                               
    PNG
    media_image3.png
    521
    667
    media_image3.png
    Greyscale



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Honkura (U.S. Publication 20070084070) herein Honkura070 in view of Kotani (U.S. Publication 20170326995).
Honkura070 teach the instant invention above except;
Regarding claim 3, Honkura070 does not explicitly teach an interface circuit configured to match an input impedance of a signal measurement device that is connected to the vehicle magnetic field detector and an output impedance of the output circuit to each other.
However Kotani in a relevant art teaching an automatic guided system for vehicles using magnetic sensors teaches an interface circuit (see fig. 8B (C4, L3 C3)) configured to match an input impedance of a signal measurement device that is connected to the vehicle magnetic field detector and an output impedance of the output circuit to each other (see [0099]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Kotani in Honkura070 to gain the advantage of a supply conditioning system yielding high-frequency control signal at high level improving system efficiency [Kotani [0040]].                                                         

    PNG
    media_image4.png
    353
    516
    media_image4.png
    Greyscale




Examiner Notes
6. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hammerschmidt (U.S. Publication 20170336503) discloses methods and apparatuses for speed and/or position sensing and, more particularly, for highly accurate speed and/or position sensing for automotive applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858